 1   Adam B. Nach - 013622
     lANE & NACH, P.C.
 2   2001 E. Campbell Ave., Suite 103
     Phoenix, AZ 85016
 3   Telephone No.: (602) 258-6000
     Facsimile No.: (602) 258-6003
 4   Email: adam.nach@lane-nach.com

 5   Attorneys for Gayle Eskay Mills, Plaintiff

 6                        IN THE UNITED STATES BANKRUYfCY COURT
 7                               FOR THE DISTRICT OF ARIZONA
8    In re:                                           (Chapter 7 Case)
 9   SEGUNDA CORP.,                                   Case No. 4:18-bk-03653-BMW
10                  Debtor.
                                                      Adv. No. 4:19-ap-00176-BMW
11
                                                      NOTICE OF SUBSTITUTION OF
     GAYLE ESKAY MILlS, CHAPTER 7                     COUNSEL WITHIN FIRM AND
12   TRUSTEE,                                         REQUEST TO BE REMOVED FROM
13                                                    MAILING LIST
                    Plaintiff,
14                  vs.

15   FUND RITE, LLC, a New York limited
     liability company;
16
                    Defendant.
17
     TO: ALL CREDITORS AND PARTIES-IN-INTEREST:
18
              PLEASE TAKE NOTICE that Allison M. Lauritson, one of the attorneys of record for
19
     Gayle Eskay Mills, Plaintiff, left the firm of Lane & Nach, P.C. on June 28, 2019. Adam B. Nach
20
     of Lane & Nach, P.C. is also counsel of record and will continue to represent Gayle Eskay Mills.
21
              Pursuant to Local Rule 2090-1(e), the Court and all parties are respectfully requested to
22
     remove Allison l.auritson from the mailing list and direct all future communication to:
23
                                           Adam B. Nach
24                                         Lane & Nach, P.C.
25                                         2001 E. Campbell Ave., Suite 103
                                           Phoenix, AZ 85016
26                                         Email: adam.nach@lanc-nach.com

27
28   Ill


Case 4:19-ap-00176-BMW           Doc 14 Filed 07/11/19 Entered 07/11/19 10:22:39          Desc
                                 Main Document    Page 1 of 2
 1          RESPECTFULLY SUBMITTED this             9th   day of July, 2019.

 2                                      LANE & NACH, P.C.
 3
                                                                                ~
                                        By /s/ Adam B. Nach - 013622
                                               Adam B. Nach                     0
                                                                               f1bt/
 4
                                               Attorney for Trustee
 5
 6   A COPY of the foregoing delivered via
     U.S. Mail and/or electromc notification to:
 7   FundRite, LLC
 8   The Trump BuildiMg
     40 Wall Street, 281 Floor
 9   New York, New York 1005
     Defendant
10
     FundRite, LLC
11   c/o Carmine Berar~i
     40 Wall Street, 28 Floor
12   New York, New York 10005
13   Defendant

14
15   By Is/ Terie Flowers Turner

16

17

18
19
20
21
22
23

24

25

26
27

28
                                                     2
Case 4:19-ap-00176-BMW         Doc 14 Filed 07/11/19 Entered 07/11/19 10:22:39         Desc
                               Main Document    Page 2 of 2
